Case 2:19-cv-09240-MWF-AGR Document 19 Filed 10/15/20 Page 1 of 3 Page ID #:440



    1   RENEE CALLANTINE (SBN: 155991)
    2   Cornerstone Law Group
        351 California Street, Suite 600                             JS-6
    3   San Francisco, CA 94104
    4   Telephone: (415) 230-8737
        Facsimile: (415) 974-6433
    5   rcallantine@cornerlaw.com
    6
        Attorneys for Plaintiff
    7   Olaf Guerrand-Hermes and Eva Guerrand-Hermes
    8

    9   JOYCE C. WANG (SBN: 121139)
        LISA L. KIRK (SBN130272)
   10   Carlson, Calladine & Peterson LLP
   11   353 Sacramento Street, 16th floor
        San Francisco, CA 94111
   12   Telephone: (415) 391-3911
   13   Facsimile: (415) 391-3898
   14   Attorneys for Defendant
   15   AIG Property Casualty Company
   16
                            UNITED STATES DISTRICT COURT
   17

   18                     CENTRAL DISTRICT OF CALIFORNIA
   19

   20   Olaf Guerrand-Hermes and Eva         CASE NO.: 2:19-CV-09240-MWF-AGR
        Guerrand-Hermes,
   21

   22                 Plaintiffs,            ORDER GRANTING JOINT
   23
                                             STIPULATION FOR DISMISSAL
             v.                              WITH PREJUDICE
   24

   25
        AIG Property Casualty Co. and Does
        1 through 50, inclusive,
   26

   27
                      Defendants.
                                             Complaint filed: August 6, 2019
   28
                                              1
Case 2:19-cv-09240-MWF-AGR Document 19 Filed 10/15/20 Page 2 of 3 Page ID #:441



    1         The parties to this action, acting through counsel, and pursuant to Federal Rule
    2   of Civil Procedure 41(a)(I)(A)(ii) hereby stipulate to the Dismissal With Prejudice of
    3   this action, including all claims and counterclaims stated herein against all parties,
    4   with each party to bear its own attorney’s fees and costs.
    5

    6   Dated: October 15, 2020          CORNERSTONE LAW GROUP
    7

    8

    9                                    By:    /s/Renee Callantine
                                               Renee Callantine
   10                                          Attorneys for Plaintiffs Olaf Guerrand-Hermes
   11                                          and Eva Guerrand-Hermes
   12

   13

   14
        Dated: October 15, 2020          CARLSON, CALLADINE & PETERSON LLP
   15

   16

   17                                    By:    /s/Joyce C. Wang
                                               Joyce C. Wang
   18                                          Attorneys for Defendant
   19                                          AIG Property Casualty Company

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                    2
Case 2:19-cv-09240-MWF-AGR Document 19 Filed 10/15/20 Page 3 of 3 Page ID #:442
